Citation Nr: 0005350	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
spina bifida occulta at S-1, with low back strain.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





INTRODUCTION

The veteran's record of service (DD-214) shows he has 
certified service from April 1979 to December 1984, with 
prior active service of two years, two months, and twenty-
three days.

The current appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The RO denied entitlement to an 
evaluation in excess of 10 percent for spina bifida occulta 
at S-1 with low back strain, and a TDIU.

The veteran presented testimony before a Hearing Officer at 
the RO in November 1997, and before the undersigned Member of 
the Board of Veterans' Appeals (Board) at the RO in October 
1999, transcripts of which have been associated with the 
claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


The Board's review of the evidence of record discloses that 
the representative at the RO has raised the issue of service 
connection for additional disability of the low back, and in 
this regard has pointed out that there are contrary opinions 
on file as to whether additional disorders of the lumbar 
spine are in fact related to the veteran's period of service.  
The Board notes that a VA examiner expressed a negative 
opinion in this regard, while the veteran's private physician 
expressed a positive opinion in this regard.  In any event, 
the issue of service connection for additional disability of 
the lumbar spine is inextricably intertwined with the issues 
of entitlement to an increased evaluation of the service-
connected disability of the spine rated as spina bifida 
occulta at S-1 with low back strain, and a TDIU.

Service connection has also been granted for chronic 
depression, evaluated as 30 percent disabling.  The combined 
schedular evaluation is 40 percent.

The Board finds that the veteran's claims of entitlement to 
an increased evaluation for his service-connected disability 
of the back, and a TDIU are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, plausible 
claims have been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating or a total disability rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran's assertions 
concerning the severity of his service-connected low back 
disability, and inability to work due to his service-
connected disabilities (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claims are well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) made clear that 
service connection may not only be granted for a disorder 
found to be proximately due to or the result of a service-
connected disability, but also when it is shown that the 
claimed disorder has been aggravated by the service-connected 
disability.  In such cases, according to the Court, a basis 
exists upon which to predicate a grant of entitlement to 
service connection on a secondary basis.

The Board notes that the opposing opinions as to the etiology 
of additional low back disability have not included a 
consideration as to any causal relationship between the 
service-connected and non-service-connected low back 
disabilities on a direct and/or an aggravated basis.  

A contemporaneous, comprehensive VA orthopedic examination to 
address the above medical issues would materially assist in 
the adjudication of the appeal of the well grounded claims of 
entitlement to a increased evaluation for the service-
connected disability of the low back and a TDIU.  

The Board also notes that the most recent examination of the 
veteran as to the disabling manifestations of his service-
connected chronic depression is more than two years old.  A 
contemporaneous examination would assist in the adjudication 
of his appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issues 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may posses additional records 
referable to treatment for his orthopedic 
and psychiatric symptomatology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

3.  The RO should arrange for VA 
examinations of the veteran by a board 
composed of an orthopedic surgeon and a 
neurologist or other appropriate 
specialists for the purpose of 
determining the nature, extent of 
severity, and etiology of his 
disabilities of the lumbar spine and any 
relationship between/among them.  The 
claims file and separate copies of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  Each examiner must 
annotate his/her respective examination 
report that the claims file and a copy of 
the remand have indeed been reviewed.  
Any further indicated special studies 
should be conducted.

The examiners must be requested to 
express opinions as to whether any 
disorders of the spine other than the 
already service-connected spina bifida 
occulta at S-1 with low back pain is/are 
related to any injury and/or incident of 
service. If no such relationship is 
determined to exist, the examiners must 
express an opinion as to whether there is 
any causal/etiological relationship 
between the service-connected spina 
bifida occulta at S-1 with low back pain 
and any other disorders of the spine 
found present.  

If no such relationship is determined to 
be present, the examiners must express an 
opinion as to whether the service-
connected spina bifida occulta at S-1 
with low back strain has aggravated any 
other disorders of the spine found to be 
present.  If such aggravation is 
determined to be present, the examiners 
must address the following medical 
considerations: 

(1) The baseline manifestations which are 
due to the effects of any nonservice-
connected disorders of the spine found on 
examination; 

(2) The increased manifestations which, 
in the examiners' opinions, are 
proximately due to service-connected 
spina bifida occulta at S-1 with low back 
strain based on medical considerations; 
and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any nonservice-connected disorders of 
the spine found present are proximately 
due to the service-connected spina bifida 
occulta at S-1 with low back strain.  

The examiners must express an opinion as 
to which, if any, or if all of the back 
disorders found on examination have 
rendered the veteran unable to work.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.  

4.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
ascertain the current nature and extent 
of severity of his service-connected 
chronic depression.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotate din this regard.  
Any further indicated special studies 
must be conducted.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by chronic depression.  If there are 
other psychiatric disorders found, in 
addition to chronic depression, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than 
chronic depression is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
chronic depression, and, if not so 
related, whether the veteran's chronic 
depression has any effect on the severity 
of any other psychiatric disorder.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from chronic depression.  The examiner 
must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  


If the historical diagnosis of chronic 
depression is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  

The examiner must be requested to express 
an opinion as to whether chronic 
depression has rendered the veteran 
unable to work.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for additional disorders of 
the spine on direct and secondary bases, 
and readjudicate the issues of 
entitlement to an increased evaluation 
for service-connected spina bifida 
occulta at S-1 with low back strain and 
in so doing should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (1999).  The RO should 
also readjudicate the issue of 
entitlement to a TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, for which a notice of disagreement 
has been filed, the RO should issue a supplemental statement 
of the case.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for further appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




